520 Pa. 82 (1988)
551 A.2d 211
PENNSYLVANIA LEGISLATIVE CORRESPONDENTS' ASSOCIATION by Harry STOFFER, David Morris, Thomas Cole, Stephen Drachler, Richard Kirkpatrick, Trustees Ad Litem, Appellants,
v.
The SENATE OF PENNSYLVANIA and the House of Representatives of Pennsylvania.
Supreme Court of Pennsylvania.
Argued December 7, 1988.
Decided December 15, 1988.
Samuel E. Klein, Katherine Hatton, Kerry L. Adams, Philadelphia, for appellants.
C. Clark Hodgson, Ursula B. Bartles, Philadelphia, for appellees.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA, PAPADAKOS and STOUT, JJ.
Prior report: 113 Pa. Commw. 367, 537 A.2d 96.

ORDER
PER CURIAM:
Order affirmed.
LARSEN and McDERMOTT, JJ., did not participate in the consideration or decision of this case.